Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brew on May 31, 2022.
The application has been amended as follows: 
	Cancel claims 3-7, and 9.  

Claims 3-7 relate to alternative forms and claim 9 as drafted is a “use” claim.  These claims are either directed to alternative product groups or raise new issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment, the rejections of record are withdrawn.
Close art was provided (the ‘399 publication) which was overcome by requiring x-ray diffraction peaks in the claim that were not found in the art.  In the most recent amendment after final, Applicant required the x-ray diffraction data and made the solid state NMR data depend from the x-ray diffraction data.  The art fails to teach or suggest the peaks as claimed in instant claim 1.
Additional close art includes US-7064201 (“the ‘201 patent”, made of record on the IDS).  The ‘201 patent in example 2 teaches the synthesis of Plinabulin.  However, the compound was not isolated through crystallization or recrystallized and there is no evidence teaching or suggesting the specific crystalline form as found in the instant claims.  The compound was isolated by reverse phase chromatography in example 2.  In a large scale preparation, example 3, the final compound was dissolved in chloroform whereas Form G in the instant specification and as claimed was precipitated from acetic acid.  Thus, the solvents for crystallization are significantly different. 
It should be noted that all process claims that did not raise new issues relating to the allowable product claim of Form G have been rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder Paragraph
Claim 1-2, 8, 10, 12-13, and 15-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/            Primary Examiner, Art Unit 1622